Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “both the first and second axles extending through at least one of the at least one through opening,” as recited by claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to claim 1, which recites, in part, “both the first and second axles extending through at least one of the at least one through opening,” is considered new matter.







Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment to claim 1, which recites, in part, “both the first and second axles extending through at least one of the at least one through opening,” is indefinite as it is unclear how this arrangement will function as claimed.  For the purposes of applying prior art, the Examiner interprets the limitation according to the structure shown in figure 6 wherein there is disclosed two through openings 18 and wherein each of the first and second axles 23 extend through a corresponding one of the two through openings 18.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewry et al. (U.S. Publication No. 2014/0346294).
Lewry, in figure 1, discloses:
Claims 1 and 13: Fastening device for fastening an antenna to a support comprising: a first element (4) configured to be fixed on the support, a second element (26) configured for linking the first element to the antenna, a first setting unit for setting an angular orientation of the second element with respect to the first element, wherein the first setting unit comprises: a first and a second pairs of holes (four holes in base 26 through which pass fasteners 24 and 28) made in one of the first or second elements, the holes of a pair facing each other, at least one through opening (6) made in the other of the first or second element, the at least one through opening being configured to be placed between the two holes of a pair, and the at least one through opening having an arced oblong cross section, - at least a first (24) and a second axles (28), said first axle being configured to be placed through both the holes of the first pair of holes, said second axle being configured to be placed through both the holes of the second pair of holes, and both the first and second axles extending through at least one of the at least one a through opening, first tightening means (nuts of bolts 24 and 28, fig. 1) configured for blocking a relative displacement between the first and the second elements.
Claim 2: Fastening device for fastening an antenna to a support comprising: a first element (4) configured to be fixed on the support, a second element (26) configured for linking the first element to the antenna, a first setting unit for setting an angular orientation of the second element with respect to the first element, wherein the first setting unit comprises: a first and a second pairs of holes (four holes in base 26 through which pass fasteners 24 and 28) made in one of the first or second elements, the holes of a pair facing each other, at least one through opening (6) made in the other of the first or second element, the at least one through opening being configured to be placed between the two holes of a pair, and the at least one through opening having an arced oblong cross section, - at least a first (24) and a second axles (28), said first axle being configured to be placed through both the holes of the first pair of holes, said second axle being configured to be placed through both the holes of the second pair of holes, and both the first and second axles extending through at least one of the at least one a through opening, first tightening means (nuts of bolts 24 and 28, fig. 1) configured for blocking a relative displacement between the first and the second elements; and a first set comprising a first pin (14) attached to one of the first or the second elements and a complementary opening (10) made in the other of the first or the second elements, the first pin being linked to a first screw (18) such that the first pin is displaced along the first screw when the first screw is turned, the displacement of the first pin with respect to the first screw producing a displacement of the at least one through opening of the other element with respect to the axles (fig. 1; para. [0024]).
	Claim 3: wherein the first tightening means comprise a first and a second bolts formed by the first and the second axles and a first and a second nuts configured to be
fastened to the respective first and second bolts (fig. 1).
	Claim 4: wherein the first setting unit is configured for setting an azimuth angle (para. [0024]). 
Claim 5: comprising: a third element (50) configured for linking the second element to the antenna, a second setting unit (adjustable pivot means, para. [0031]) for setting an angular orientation of the third element with respect to the second element. 
Claim 6: wherein the second setting unit is configured for setting an elevation angle (paras. [0031] and [0032]). 
Claim 11: wherein the first element is a collar (fig. 1) configured to be fastened to a pole (para. [0030]) or a pylon.
Claim 12: wherein the antenna is a parabolic microwave antenna (para. [0006]).

Allowable Subject Matter
Claims 8-10 are allowed.
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
On pages 10 and 11 of the Remarks, Applicant contends “element 18 is a shaft or ‘extension portion’ having a head 36 at one end thereof which is ‘interference fit’ within bolt head slot 34 ... Nowhere does Lewry teach that element 18 is ever turned as is the claimed first screw of claim 2. Indeed, as taught by Lewry, the bold head 36 is held fixed (i.e., non-turnable) in slot 34, and in consequently, the shaft portion 18 extending therefrom is also not turnable. Therefore, element 18 of Lewry clearly cannot be fairly equated with the claimed first screw claimed in claim 2.”  The Examiner respectfully disagrees with Applicant. 
In response, the fact that head 36 at one end thereof which is ‘interference fit’ within bolt head slot 34 does not preclude the shaft portion 18 from being turnable.  The person of skill in the art would infer based on the entire disclosure of Lewry that shaft portion 18 is indeed turnable.  That is because if it were not turnable then the azimuth orientation of the antenna would never be adjustable. It is clear, based on the structural features that the shaft portion 18 is turned in order to adjust the azimuth orientation and then interference fit to lock the orientation in place. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845